Citation Nr: 1619043	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-42 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1972 to September 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).


REMAND

The Board remanded the claim in October 2015 to afford the Veteran a VA examination to determine whether any psychiatric disorders present during the period of the claim, to include PTSD; unspecified depression; unspecified schizophrenia spectrum and other psychotic disorder; alcohol abuse; cocaine abuse; cannabis abuse; opioid use disorder; and polysubstance abuse were related to his military service.  See 38 C.F.R. § 4.16 (2015).  In addition, the VA examiner was to address whether any currently or previously diagnosed psychiatric disorder preexisted the Veteran's period of active duty service.  In scheduling the examination, the RO was to notify the Veteran that it was his responsibility to report for a scheduled examination and to cooperate in the development with the claim.  He was to be notified that failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015). 

When the claim was in remand status, a VA examination was scheduled for January 2015.  The Veteran failed to report to the examination.  In a Report of Contact dated in March 2015, the Veteran explained that he was unable to attend the VA examination because he was sick.  He requested a rescheduled examination.

In this case, the Board finds that the Veteran had good cause for failing to report to the scheduled VA examination.  See 38 C.F.R. § 3.655(a).  He planned on attending the examination but he was unable to due to unforeseen circumstances.  The Veteran indicated that he would attend a rescheduled examination and he has a history of reporting to VA examinations.   

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and request that he identify or submit any additional pertinent evidence in support of his claim, to include all VA and non-VA medical providers who have treated him for any psychiatric disorder both prior to and since his military service from December 1972 to September 1973.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the evidence of record by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded a VA psychiatric examination to determine whether any psychiatric disorders present during the period of the claim, to include PTSD; unspecified depression; unspecified schizophrenia spectrum and other psychotic disorder; alcohol abuse; cocaine abuse; cannabis abuse; opioid use disorder; and polysubstance abuse are related to his military service or to a service-connected disorder.  All indicated diagnostic tests and studies must be accomplished.  The evidence of record must be made available to and reviewed by the examiner.

Based upon the examination results, a review of the electronic record, and consideration of the Veteran's statements and contentions, the examiner must:

a.  Identify all current and previous psychiatric diagnoses and provide an opinion as to whether any currently or previously diagnosed psychiatric disorder preexisted the Veteran's period of active duty service. 

b.  If a currently or previously diagnosed psychiatric disorder is found to have preexisted military service, the examiner must state the specific evidence upon which the finding was made. 

c.  The examiner must then provide an opinion as to whether the Veteran's military service did not aggravate a preexisting psychiatric disorder beyond the normal progression of the disease.  

d.  If the examiner finds that the Veteran's military service did not aggravate a preexisting psychiatric disorder beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

e.  If the examiner finds that the Veteran did not have a psychiatric disorder that preexisted military service, the examiner must provide an opinion as to whether any currently or previously diagnosed psychiatric disorder is related to the Veteran's period of military service, or to any incident therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.
 
4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.
 
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

